DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 recites: A high-pressure pump comprising: 
a pressurizing chamber forming portion that defines a pressurizing chamber in which fuel is pressurized; 
a suction passage forming portion that defines a suction passage through which the fuel sucked into the pressurizing chamber flows; 
a seat member disposed in the suction passage and having a communication path that passes through the seat member between one surface and the other surface of the seat member; 
a valve member disposed between the pressurizing chamber and the seat member, the valve member being capable of allowing the fuel to flow through the communication path by separating from the seat member to open the communication path and of restricting the fuel to flow through the communication path by contacting the seat member to close the communication path; 
a cylindrical member disposed on a side of the seat member opposite to the pressurizing chamber; 
a needle movable inside the cylindrical member along an axial direction of the needle, the needle having one end that is configured to move in concert with the valve member; a movable core disposed at the other end of the needle; 
a fixed core disposed to face the movable core in the axial direction of the needle; 
and a coil including a winding portion formed into a cylindrical shape by winding a wire around a winding forming portion, the coil generating an attractive force between the fixed core -2-Keita KURIGAMIAtty Docket No.: RYM-2018-4416Appl. No. 17/505,803and the movable core to move the movable core and the needle in a direction from the movable core toward the fixed core when the winding portion is energized, wherein the coil includes an outer cylindrical surface that is in contact with an outer circumferential surface of the winding portion and a plurality of inner cylindrical surfaces that have different diameters and are in contact with an inner circumferential surface of the winding portion, the plurality of inner cylindrical surfaces are arranged in order of increasing diameter in a direction toward the pressurizing chamber, the movable core has an end surface that faces the fixed core, the end surface of the movable core is located between a center, in an axial direction, of a smallest diameter one of the plurality of inner cylindrical surfaces and a center, in an axial direction, of the outer cylindrical surface; 
and the end surface of the movable core is located closer to, in the axial direction, the center of the smallest diameter one of the plurality of inner cylindrical surfaces than the end surface of the movable core is to an end surface of the smallest diameter one of the plurality of inner cylindrical surfaces that faces the pressurizing chamber.
Instant application 17/505,081 is a DIV of 16/828,051.  Claim 1 as indicated above is patentably distinct from Claim 1 of the parent application 16/828,051 based at least on recitation of limitations “the needle having one end that is configured to move in concert with the valve member; a movable core disposed at the other end of the needle; a fixed core disposed to face the movable core in the axial direction of the needle”.
Cichon et al. (U.S. 2019/0186449A1) discloses a high pressure fuel pump comprising a magnet/coil assembly with a moveable core (Fig. 2, item 21).  An end face of the moveable core is located axially between a center, in a axial direction, of a smallest diameter of one of the plurality of inner cylindrical surfaces (i.e. a stepped coil item 5) and a center, in the axial direction, of the outer cylindrical surface.  However, Cichon does not explicitly teach or suggest the underlined limitations indicated above when considered as a whole in combination with the remaining limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747